—Order unanimously affirmed without costs. Memorandum: Family Court did not improvidently exercise its discretion in extending respondent’s placement for a period of 12 months (see, Family Ct Act § 355.3; Matter of Percy H., 159 AD2d 623). The record supports the court’s determination that petitioner proved by a preponderance of the evidence that the extension *1055of placement would both protect society and be in the best interests of respondent (see, Family Ct Act § 352.2 [2]; Matter of Miguel R, 178 AD2d 1026; Matter of Percy H., supra). Contrary to the contention of respondent, the court, in making its determination, properly considered the failure of respondent’s mother to participate in the counseling services that petitioner had made available to her (see, Family Ct Act § 355.3 [4] [i]). (Appeal from Order of Oneida County Family Court, Cook, J.—Extension of Placement.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.